In the United States Court of Federal Claims
                                            )
ACTION CAPITAL PROPERTIES,                  )
LLLP, et al.,                               )
                                            )
                      Plaintiffs,           )              No. 19-1784L
                                            )
v.                                          )              Filed March 31, 2021
                                            )
THE UNITED STATES,                          )
                                            )
                      Defendant.            )
                                            )

                                           ORDER

       On March 26, 2021, the government filed a notice of plaintiffs’ acceptance of the
government’s offer of judgment, pursuant to Rule 68(a) of the Rules of the United States Court
of Federal Claims (“RCFC”). ECF No. 24. In the notice, government counsel requests that the
Court direct the entry of judgment under RCFC 54(b) as to plaintiffs’ claims in the amounts
specified in the offer of judgment.

       In light of the foregoing, the Court DIRECTS the Clerk to ENTER JUDGMENT,
pursuant to RCFC 54(b), there being no just reason for delay, in the total amount of $618,700.00.
This amount consists of the following:

       1. $482,900.00 to Action Capital Properties, LLLP for Parcel Number 17083300010;

       2. $135,800.00 to EFL Holdings I, LLC for Parcel Number 17061900140.

       IT IS SO ORDERED.



                                                 s/ Lydia Kay Griggsby
                                                 LYDIA KAY GRIGGSBY
                                                 Judge